Citation Nr: 0517873	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-16 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to increased ratings for residuals of fractures 
of the left tibia and fibula, currently assigned a 20 percent 
evaluation for impairment of the ankle and a 10 percent 
evaluation for impairment of the knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2003 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2005, the veteran filed a motion to advance his appeal 
on the Board's docket.  This motion was granted in June 2005.


FINDINGS OF FACT

1.  The fractures of the veteran's left tibia and fibula are 
well healed with very mild displacement and satisfactory 
alignment; the overall functional impairment of the veteran's 
left knee or left ankle does not more nearly approximate 
marked than moderate.  

2.  The veteran's service-connected left ankle disability is 
manifested by limitation of motion without ankylosis.  

3.  The veteran's service-connected left knee disability is 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; neither locking, instability nor subluxation 
of the knee is present.


CONCLUSION OF LAW

The residuals of fractures of the left tibia and fibula do 
not warrant more than a 20 percent evaluation for impairment 
of the left ankle or a 10 percent evaluation for impairment 
of the left knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261, 5262, 5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations are applicable to the present 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  They provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.
 
In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in July 2003, prior to the December 2003 rating 
action on appeal.  

Moreover, all pertinent, available evidence has been obtained 
and the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claims, nor has either requested that the 
Board remand for further development of his case.  The Board 
is also unaware of any additional evidence that could be 
obtained to substantiate the claims.  Therefore, the Board is 
satisfied that the RO has also complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Evidentiary Background

The record reflects that the veteran fractured his left leg 
in two places below the knee when a box fell on his leg.  He 
was subsequently placed in traction.

By rating action in March 1946, service connection for 
myalgia, residuals of a simple fractures of the left tibia 
and fibula, with weakness of the left ankle, was granted.  A 
noncompensable disability evaluation was assigned.  

By unappealed rating action in August 2002, an increased 
rating of 20 percent was assigned for the veteran's service 
connected residuals of a fractured left tibia and fibula on 
the basis of ankle impairment and a separate 10 percent 
evaluation was assigned on the basis of knee impairment.  

A September 2002 VA outpatient treatment record shows that he 
veteran ambulated with a cane with a guarding gait of the 
left lower extremity.  He complained of aching left lower 
extremity pain which he indicated was usually a 4 or 5 on a 
scale of 10 but occasionally was as high as 10.  His pain 
could be aggravated by his activity on some days and for no 
reason on other days.  Subsequent records show continued 
complaints of left knee and ankle pain.  The pain would keep 
him up at night.  

March and April 2003 treatment records note that the presence 
of claudication, greater on the right leg than on the left.  
This was due to peripheral vascular disease (PVD) and 
superficial femoral artery disease.  He had a great deal of 
pain in his left lower extremity anteriorly in the lower 
third.  He described his pain as a "pins and needles pain."  
He felt a good deal of relief with the use of a lidocaine 
patch over his knee, but found that his lower extremity pain 
was only relieved by oral pain pills.  On examination, the 
veteran was quite sensitive to touch around the periarticular 
structures of the knee.  He had 1+edema in the left lower 
extremity and pressure on the edema caused him a good deal of 
discomfort.  

In June 2003, the veteran submitted a claim for increased 
disability ratings.  He asserted that he had an increase in 
his pain and a deterioration in his disabilities.  

In conjunction with his claim, the veteran was afforded a VA 
compensation and pension examination in September 2003.  He 
complained of pain in his left ankle and his left knee and 
stated that over the past several years, he had experienced 
increasing pain in his left ankle.  He reported frequent 
flare-ups of his ankle pain and occasional flare-ups of his 
knee pain.  He had not had any totally incapacitating 
episodes.  He also reported occasional numbness of his foot.  
He used a cane for assistance in ambulation.  The veteran did 
no lifting, pushing, or pulling.  He found it difficult to 
stand and walk.  He was unable to kneel, squat, or stoop.  
Sitting and car travel caused ankle stiffness.  His ankle 
discomfort frequently disrupted his sleep.  He found it very 
difficult to manage stairs.  The veteran, who was 78 years 
old at the time of the examination, had retired as an 
electrician at the age of 63.  

Physical examination revealed that the veteran ambulated with 
a cane.  He had a marked limp on the left leg.  Examination 
of the left knee revealed no deformity or effusion.  There 
was no crepitus of the medial aspect of the knee at the joint 
line.  Stability of the knee was good.  He had flexion in his 
left knee to 95 degrees and extension to 0 degrees.  His 
quadriceps strength was 3 out of 5.  Examination of the left 
leg revealed a mild step deformity of the distal tibia which 
was tender to palpation.  There was no evidence of any 
instability at the level of the fracture site.  

Examination of the left ankle showed slight enlargement of 
the ankle.  There was tenderness on palpation of the medial 
and lateral aspects of the ankle.  Stability of the ankle was 
good.  He experienced extreme ankle discomfort on stress 
testing of the ankle joint.  Ankle dorsiflexion was to 0 
degrees with normal being 20 degrees.  Plantar flexion was to 
20 degrees with normal being 45 degrees.  He was unable to 
tandem toe or heel walk on the left foot.  

X-ray examination of his ankle showed degenerative joint 
disease.  His left knee showed evidence of chondrocalcinosis.  
X-rays of the tibia showed a healed fracture without 
complication.  The examiner diagnosed joint disease of the 
left ankle secondary to tibial fracture, healed fracture of 
the left tibia with very mild displacement of the healed 
fracture and satisfactory alignment, and degenerative joint 
disease of the left knee.  

The examiner noted that the examination was conducted during 
a period of quiescent symptoms.  The symptoms elicited from 
the veteran were compatible with the diagnosis.  During 
flare-ups of symptoms, which could occur with varying 
frequency, the physical findings of the examination could be 
significantly different.  Quantification of such changes 
would require examination during a flare-up.  Painful 
symptoms as outlined on the examination would require the 
veteran to expend extra energy in completing tasks and hence 
would lead to early fatigue, weakened movements, and 
ultimately to a loss of coordination.  

In an August 2003 statement, the veteran noted that he was 
taking pain medication once every four hours.  It was 
suggested that he received cortisone shots for pain.  He had 
been referred to physical therapy and instructed in exercises 
to do at home. He was also given a walker to use.  However, 
the exercises were not helping his pain.  In fact, they were 
increasing his pain.  

In March 2004, the veteran sought emergent treatment for 
increasing pain in his left ankle.  The veteran described 
claudication that limited his walking ability.  His vascular 
surgeon had confirmed claudication.  His pain was basically 
neurogenic and felt to be primarily related to claudication.  
His pain was mainly at night.  It kept him from sleeping.  He 
had used Tylenol 3 and Darvon.  On examination, his left knee 
was bandaged and quite tender beneath the bandage.  He was 
exquisitely tender over the medial malleolus in his left leg.  
His prescription was changed to Vicodin.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Left Ankle

The veteran's residuals of fractures of the left tibia and 
fibula, with impairment of the ankle (left ankle disability) 
are currently rated as 20 percent disabling.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.  A 10 percent rating is warranted 
for moderate limitation of motion of an ankle and a 20 
percent rating is warranted for marked limitation of motion 
of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In 
this case, the veteran is already rated at the maximum 
assignable evaluation for limitation of motion of the left 
ankle under Diagnostic Code 5271.  

An evaluation in excess of the currently assigned 20 percent 
for ankle disability is authorized under Diagnostic Code 
5270, which provides the criteria for evaluating ankylosis of 
an ankle.  Under these criteria a 30 percent disability 
evaluation is warranted with ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees.  However, the evidence does not 
show that the veteran presently has ankylosis of the left 
ankle.  On the contrary, examination in September 2003 
revealed limited range of motion from 0 degrees of 
dorsiflexion to 20 degrees of plantar flexion.  This range of 
motion, while marked, does not represented ankylosis of the 
left ankle.  Therefore, a higher evaluation is not warranted 
under Diagnostic code 5270.  

Malunion of the tibia or fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation, whereas a 30 
percent evaluation is warranted if the knee or ankle 
disability is marked.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  In this case, the X-ray evidence shows that the 
fracture of the left tibia is healed with very mild 
displacement and satisfactory alignment.  There is no 
instability at the level of the fracture site.  While the 
veteran complains of significant pain in his lower left 
extremity, the ankle is stable and the overall functional 
impairment of the ankle does not more nearly approximate 
marked than moderate.  

The Board notes that ankle disabilities may also be rated 
under Diagnostic Codes 5272, 5273, and 5274.  Under 
Diagnostic Code 5272, ankylosis f the subastragalar or tarsal 
joint in poor weightbearing position warrants a 20 percent 
disability evaluation.  However, the record does not reflect 
that the veteran has ankylosis of the subastragalar or tarsal 
joint.  Under Diagnostic Code 5273, malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
disability evaluation.  However, the evidence does not show 
that the veteran has malunion of os calcis or astragalus with 
marked deformity.  Lastly, under Diagnostic Code 5274, 
astragalectomy warrants a 20 percent disability evaluation.  
However, the evidence does not show that the veteran has or 
had an astragalectomy.

Accordingly, the Board concludes that the veteran's ankle 
impairment is appropriately rated as 20 percent disabling 
under the schedular criteria.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A  § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1991).

Left Knee

The veteran's left knee disability is currently rated as 10 
percent disabling based upon limitation of motion.  
Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

A dislocated semilunar cartilage, with frequent episodes of  
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, and a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

As noted above, malunion of the tibia or fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation, 
whereas a 30 percent evaluation is warranted if the knee or 
ankle disability is marked.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

Under 38 C.F.R. § 4.14 (2004) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

There is no objective clinical evidence of locking of the 
veteran's left knee.  Similarly, the objective medical 
evidence is negative for any lateral instability or 
subluxation.  In addition, there is no evidence of dislocated 
semilunar cartilage.  Accordingly, the veteran's service-
connected left knee disability does not warrant a 20 percent 
rating under Diagnostic Code 5258 or a separate compensable 
evaluation under Diagnostic Code 5257.

Likewise, during examination in September 2003, he had 
extension of the left knee to 0 degrees.  Therefore, a 
compensable evaluation is not warranted on the basis of 
limitation of extension.  As he had flexion to 95 degree, a 
rating in excess of 10 percent based upon limitation of 
flexion is not warranted.  In short, the medical evidence of 
record does not justify the assignment of a rating in excess 
of 10 percent for the left knee based upon limitation of 
motion.  

The Board has considered the recent VA General Counsel 
opinions that allow for the assignment of separate ratings 
based upon limited flexion and limited extension of the leg.  
However, as the evidence shows that the veteran has full 
extension of the leg, separate ratings based upon limitation 
of flexion and limitation of extension are not warranted.  

The X-ray evidence shows that the fracture of the left tibia 
is healed with very mild displacement and satisfactory 
alignment.  As discussed above, the knee is stable and the 
disability is essentially manifested by limitation of motion.  
The overall functional impairment of the knee clearly does 
not more nearly approximate marked than moderate.  Therefore, 
the knee impairment does not warrant a higher evaluation 
under Diagnostic Code 5262.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the left knee.

Other Considerations

In reaching this decision, the Board acknowledges that the 
evidence shows complaints by the veteran of left ankle and 
knee pain.  These complaints have been considered, but it 
must be emphasized that functional impairment must be 
supported by "adequate pathology."  See 38 C.F.R. §§ 4.40 
and 4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the evidence shows that the veteran limped and 
has severe lower extremity pain, his claudication has been 
attributed to nonservice connected peripheral vascular 
disease and superficial femoral artery disease.  Similarly, 
his vascular surgeon had attributed his lower left extremity 
pain primarily to claudication.  The veteran's ankle and knee 
condition had not resulted in any incapacitating episodes.  
While the September 2003 examination report notes that flare-
ups would cause the veteran to extend extra energy resulting 
in early fatigue, weakened movements, and loss of 
coordination, the examiner was unable to quantify the change.  
Such determination could only be made during a flare-up.  

In light of the evidence, the Board finds that the overall 
functional impairment of the veteran's left ankle is 
consistent with the 20 percent currently assigned and the 
overall functional impairment of his left knee is consistent 
with the 10 percent evaluation currently assigned.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The objectively demonstrated manifestations of 
the disability are those contemplated by the schedular 
criteria.  The veteran has not required frequent 
hospitalization for his service-connected left ankle and left 
knee disabilities and there is no other indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

A rating in excess of 20 percent for residuals of a simple 
fracture of the left tibia and fibula, with weakness of the 
ankle, is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


